Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, 11, 16, the prior art of record, specifically the prior art Wen et al. (US 20080298766 A1) teaches clustering the photo based on the personal identification. The prior art Kim et al. ("Acquaintances Clustering For Social Relationship-Based Indexing of Digital Photos", 2010, hereinafter Kim) teaches clustering the photo and removing some identifications under particular rule and merging and regrouping the cluster of person after removing. Additional prior arts et al. (US 11151386 B1) teaches clustering the photo and removing some identifications when the count is under threshold. However, none of the prior art cited alone or in combination provides motivation to teach "removing the one or more person identifiers from the clusters if it is determined that the one or more person identifiers are only included in a number of clusters that is less than a threshold cluster number that is based on a size of an image library”. Therefore, applicant's argument is persuasive.
Regarding dependent Claims 2-10, 12-15, 17-20, they are allowable due to their dependency to the independent Claims 1, 11, 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
a

/YuJang Tswei/Primary Examiner, Art Unit 2619